                                                               JS-6


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                         WESTERN DIVISION



SAMUEL COHEN,                           Case No. CV 18-08981-JAK (DFM)

         Petitioner,                    JUDGMENT

            v.

FELICIA PONCE,

         Respondent.




     Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
     IT IS ADJUDGED that this action is dismissed for lack of jurisdiction.


Date: December 9, 2019                   ___________________________
                                         JOHN A. KRONSTADT
                                         United States District Judge
